118 F.3d 1575
Dubois Regional Medical Centerv.Donna E. Shalala, Secretary of Department of Health andhuman Service, Bruce C. Vladeck, Administrator, Health CareFinancing Administration, Arthur P. Owens, Chairman,Medicare Geographic Classification Review Board, MichaelOber, Chairman, Medicare Geographic Classification ReviewBoard; Dubois Regional Medical Center v. Donna E. Shalala,Secretary of Department of Health and Human Services, BruceC. Vladeck, Administrator, Health Care
NO. 96-3607
United States Court of Appeals,Third Circuit.
June 24, 1997

Appeal From:  W.D.Pa. ,Nos.94cv154, 95cv187 ,
Brooks, J.


1
Affirmed.